Exhibit 10.75

SECONDMENT AND TRANSFER AGREEMENT

THIS SECONDMENT AND TRANSFER AGREEMENT (this “Agreement”) is made and entered
into as of September 28, 2006 (the “Effective Date”), by and between Spansion
Japan Limited, a Japanese corporation (the “Company”), and Fujitsu Limited, a
Japanese corporation (“Fujitsu”). The Company and Fujitsu are hereinafter also
referred to as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, the Company and Fujitsu entered into an Asset Purchase Agreement dated
as of September 28, 2006 (the “Purchase Agreement”), pursuant to which (i) the
Company has agreed to sell to, and Fujitsu has agreed to purchase from the
Company, certain buildings, equipment and other assets and (ii) the Company has
agreed to lease to Fujitsu, and Fujitsu has agreed to lease from the Company,
certain equipment, in each case related to the manufacture of wafers for flash
memory products at the two (2) semiconductor fabrication facilities of the
Company in Aizu-Wakamatsu, Japan known as JV1 (“JV1”) and JV2 (“JV2”).

WHEREAS, as contemplated by the Purchase Agreement, the Parties desire for the
Company to second and transfer certain of its employees to Fujitsu or its
designated Affiliate on the terms and conditions set out in this Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, the Parties agree as
follows:

AGREEMENT

 

1. DEFINITIONS; INTERPRETATION

1.1 Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

1.1.1 “Affiliates” of a Person means any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. A Person
shall be deemed an Affiliate of another Person only so long as such control
relationship exists.

1.1.2 “Ancillary Documents” has the meaning set forth in Schedule A of the
Purchase Agreement.

1.1.3 “Applicable Law” means, with respect to a Person, any domestic or foreign,
national, federal, territorial, state or local constitution, statute, law
(including principles of common law), treaty, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, legally binding directive,
judgment, decree or other requirement or restriction of any arbitrator or
Governmental Authority applicable to such Person or any of its Affiliates or any
of

 

1



--------------------------------------------------------------------------------

their respective properties, assets, officers, directors, employees, consultants
or agents (in connection with such officer’s, director’s, employee’s,
consultant’s or agent’s activities on behalf of such, Person or any of its
Affiliates).

1.1.4 “Best Efforts” has the meaning set forth in Section 8.1.

1.1.5 “Business Day” means any day other than a day on which commercial banks in
California or Tokyo are required or authorized to be closed.

1.1.6 “Claim Notice” has the meaning set forth in Section 11.3.

1.1.7 “Closing” has the meaning set forth in Section 2.3 of the Purchase
Agreement.

1.1.8 “Closing Date” has the meaning set forth in Section 2.3 of the Purchase
Agreement.

1.1.9 “Company Employee Pension Fund” means Portion No. 1 and Portion No. 2 of
the Company Pension Fund (Spansion Japan Kigyo Nenkin) maintained for the
benefit of, among other employees, the Transferred Employees.

1.1.10 “Confidential Information” has the meaning set forth in Section 10.1.

1.1.11 “Disclosing Party” has the meaning set forth in Section 10.1.

1.1.12 “Force Majeure” has the meaning set forth in Section 13.9.1.

1.1.13 “Foundry Agreement” means the Foundry Agreement entered into the Company
and Fujitsu as of the Effective Date.

1.1.14 “Fujitsu Pension Fund” means the Fujitsu Pension Fund (Fujitsu Kigyo
Nenkin Kikin).

1.1.15 “Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

1.1.16 “Indemnified Party” has the meaning set forth in Section 11.3.

1.1.17 “Indemnifying Party” has the meaning set forth in Section 11.3.

1.1.18 “Initial Asset Transfer Amount” means the initial amount of assets to be
transferred from the Company Employee Pension Fund to the Fujitsu Pension Fund
(or an equivalent pension fund of Fujitsu or its designated Affiliate) on the
Transfer Date in respect of the Transferred Employees as determined in
accordance with Section 5.2.3.

 

2



--------------------------------------------------------------------------------

1.1.19 “JV3” means a semiconductor fabrication facility of the Company located
in Aizu-Wakamatsu, Japan.

1.1.20 “Liability” means, with respect to any Person, any liability,
indebtedness, expense, guaranty, endorsement or obligation of or by any such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise and whether or not the same is
required to be accrued on the financial statements of such Person.

1.1.21 “Losses” has the meaning set forth in Section 11.2.1.

1.1.22 “Pension Benefit Liability” for any Transferred Employee shall mean the
Portion No. 1 Pension Benefit Liability plus the Portion No. 2 Pension Benefit
Liability.

1.1.23 “Pension Benefits” means pension benefits accrued under Portion No. 1 and
Portion No. 2 of the Company Employee Pension Fund.

1.1.24 “Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.

1.1.25 “PIPL” has the meaning set forth in Section 2.1.2.

1.1.26 “Portion No. 1 Pension Benefit Liability” for any Transferred Employee
means the PBO of such Transferred Employee under Portion No. 1 of the Company
Employee Pension Fund calculated in accordance with Section 5.2.3, determined as
of the Transfer Date.

1.1.27 “Portion No. 2 Pension Benefit Liability” for any Transferred Employee
means the PBO of such Transferred Employee under Portion No. 2 of the Company
Employee Pension Fund calculated in accordance with Section 5.2.3, determined as
of the Transfer Date.

1.1.28 “Projected Benefit Obligation” or “PBO” means the projected benefit
obligation as that term is defined in SFAS §87, as of the Transfer Date.

1.1.29 “Receiving Party” has the meaning set forth in Section 10.1.

1.1.30 “Seconded Employees” has the meaning set forth in Section 2.1.1.

1.1.31 “Secondment Council” has the meaning set forth in Section 2.1.5.

1.1.32 “Secondment Period” has the meaning set forth in Section 2.1.4.

1.1.33 “Sort Services Agreement” means that certain Sort Services Agreement to
be entered into by and between the Company and Fujitsu prior to the Closing.

1.1.34 “Spansion Policies” has the meaning set forth in Section 2.3.1(i).

 

3



--------------------------------------------------------------------------------

1.1.35 “Specified Actuarial Assumptions” used to calculate all pension benefit
obligations and other liabilities, and to derive the amounts of pension assets
to be allocated under this Agreement shall, unless otherwise stated to the
contrary herein, be based on the actuarial assumptions used by the Company
Employee Pension Fund’s actuary in preparing such fund’s most recent financial
statements in accordance with generally accepted accounting principles in Japan,
as of the effective date of any calculation using Specified Actuarial
Assumptions; provided, however, that for purposes of this Agreement two point
five percent (2.5%) shall be the discount rate to be used for such purposes,
unless a different rate is subsequently agreed to in writing by Fujitsu and the
Company.

1.1.36 “Term” has the meaning set forth in Section 12.1.

1.1.37 “Transaction Documents” means the Purchase Agreement and the Ancillary
Documents.

1.1.38 “Transfer Date” has the meaning set forth in Section 3.1.1.

1.1.39 “Transferred Employees” has the meaning set forth in Section 3.1.1.

1.1.40 “Unfunded Amount” for any Transferred Employee means, as of the Transfer
Date, the difference between (i) such employee’s Pension Benefit Liability minus
(ii) the Initial Asset Transfer Amount attributable to such employee.

1.2 Interpretation.

1.2.1 Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

1.2.2 Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

1.2.3 Reference to Persons, Agreements, Statutes. Unless otherwise expressly
provided herein, (a) references to a Person include its successors and permitted
assigns, (b) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(c) references to any Applicable Law are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

4



--------------------------------------------------------------------------------

2. SECONDMENT

2.1 Seconded Employees and Secondment Period.

2.1.1 Secondment. On the later to occur of (a) the Closing Date and (b) April 2,
2007, the Company shall use its Best Efforts to second to Fujitsu (or its
designated Affiliate) the Seconded Employees set forth on Schedule 2.1.1 to this
Agreement (the “Seconded Employees”).

2.1.2 Further Identification of Seconded Employees. Within sixty (60) days after
the Effective Date and in accordance with the Japanese Law Concerning the
Protection of Personal Information (the “PIPL”), the Company shall (a) use its
Best Efforts to obtain the consent of all Seconded Employees, to transfer their
“personal information” (as such term is defined under the PIPL) to Fujitsu and
its designated Affiliate and (b) provide Fujitsu (or its designated Affiliate)
with the names of such consenting Seconded Employees. Within ten (10) days of
Fujitsu’s (or its designated Affiliate’s) receipt of such names, the Parties
shall amend Schedule 2.1.1, Schedule 2.1.4(vi) and Schedule 3.1.3 by setting
forth the names of the Seconded Employees (and, in the case of Schedule 3.1.3,
the names of the Transferred Employees). Not later than March 1, 2007 or a later
date agreed to by the Parties if the Parties expect the Closing Date to be after
April 2, 2007, Fujitsu (or its designated Affiliate) and the Company shall
review and revise Schedule 2.1.1, Schedule 2.1.4(vi) and Schedule 3.1.3 by
including such additional employees and/or deleting any such Seconded Employees
as needed to reflect any voluntary retirement, death, disability, illness,
family leave or termination of Company employees between the Effective Date and
the Closing Date or as the Parties in good faith mutually agree upon in writing,
based upon, among other things, the forecasted minimum purchase requirements of
the Company under the Foundry Agreement and, if executed by the Company and
Fujitsu, the sorting service requirements of the Company and Fujitsu under the
Sort Services Agreement.

2.1.3 Projected Quarterly Headcount Reductions. Schedule 2.1.3 of this Agreement
sets forth a chart broken down by employee function and/or employee category
reflecting projected reductions in the number of Seconded Employees on a
quarterly basis (which projected reductions are based on the projected
production output for each respective quarter set forth on Schedule 2.1.3A of
this Agreement). During the period commencing on the Closing Date and ending on
June 30, 2008, Fujitsu (or its designated Affiliate) shall return the designated
Seconded Employees to the Company in accordance with Section 2.1.2 and this
Section 2.1.3 (and the related Schedules thereto) no later than the end of the
respective quarter and the Company shall accept the return of such Seconded
Employees. If Fujitsu (or its designated Affiliate) wishes to return any
Seconded Employees in the indicated calendar quarter but prior to the end of
such quarter as reflected on Schedule 2.1.1 and Schedule 2.1.3, Fujitsu shall
give Spansion thirty (30) days prior written notice and, upon the expiration of
such thirty (30) day notice period, Fujitsu shall return and the Company shall
accept the return of such Seconded Employees. If, in connection with any such
reduction of Seconded Employees, either Party wishes to substitute one employee
for another employee, such Party shall make such request to the Secondment
Council and, promptly upon receipt of any such request, the Secondment Council
shall discuss such request in good faith and such request shall not be
unreasonably denied or delayed.

 

5



--------------------------------------------------------------------------------

2.1.4 Secondment Period. The period of secondment for each Seconded Employee
(the “Secondment Period”) shall commence on the later to occur of (a) the
Closing Date and (b) April 2, 2007 and end (x) not later than June 30, 2008 with
respect to the Seconded Employees (and the corresponding Secondment Period for
each Seconded Employee shall be set forth on Schedule 2.1.1 of this Agreement),
other than the Seconded Employees listed on Schedule 3.1.3 of this Agreement,
and (y) not later than December 31, 2009 with respect to the Seconded Employees
listed on Schedule 3.1.3 of this Agreement; provided, however, that (i) the
Secondment Period may be shortened or extended by written agreement of the
Parties with respect to any given Seconded Employee, (ii) the Secondment Period
shall be shortened, and shall terminate, with respect to any given Seconded
Employee immediately upon Fujitsu’s receipt of written notice from the Company
stating that such Seconded Employee has voluntarily or involuntarily retired
from the Company (in which case any costs, including severance payments in
accordance with Company policies and retirement allowances that the terminated
Seconded Employee is eligible to receive as a result of having been an employee
of the Company, arising from or in any way related to such voluntary or
involuntary retirement shall be borne by the Company), (iii) the Secondment
Period shall be shortened, and shall terminate, with respect to any given
Seconded Employee, immediately upon the Company’s receipt of written notice from
Fujitsu in accordance with Section 3.1.3, (iv) the Secondment Period may be
extended by written agreement of the Parties, with respect to any given Seconded
Employee (other than a Seconded Employee listed on Schedule 3.1.3 of this
Agreement), in the event that the Company and Fujitsu are able to reach the
agreements contemplated by Section 2.6 of the Foundry Agreement by December 31,
2007, (v) if the actual purchase requirements of the Company under the Foundry
Agreement during any two (2) consecutive quarters on a rolling basis is more
than ten percent (10%) less than the respective projected purchase requirement
of the Company for each such quarter as set forth on Schedule 2.1.3A of this
Agreement (as such Schedule may be amended from time to time by the Parties),
Fujitsu shall have the right (which right may be exercised by giving the Company
thirty (30) days prior written notice) to reduce the number of Seconded
Employees who are operators, maintainers, technicians and/or engineering
assistants for Wafer Processing, QA, Integration and/or Production Planning, and
to terminate their respective Secondment Periods, for the first such quarter to
a maximum extent equal to the product of (a) the difference between (i) the
number of such Seconded Employees for the first such quarter (as set forth on
the then current Schedule 2.1.3 of this Agreement) and (ii) the number of the
Transferred Employees performing the same roles or functions (as set forth on
the then current Schedule 3.1.3A of this Agreement) multiplied by (b) such
percentage by which the actual purchase requirements is less than the respective
projected purchase requirement of the Company as set forth on the then current
Schedule 2.1.3A of this Agreement, and (vi) the Secondment Period shall be
shortened, and shall terminate, with respect to any given Seconded Employee
listed on Schedule 2.1.4(vi) to this Agreement immediately upon the earlier to
occur of either (a) Fujitsu’s receipt of written notice from the Secondment
Council stating that the Secondment Council recommends returning such Seconded
Employee to the Company in accordance with Section 2.1.5 or (b) the termination
of the Sort Services Agreement in accordance with the terms thereof (provided
that the Sort Services Agreement is executed by Fujitsu and the Company prior to
the Closing).

Fujitsu may exercise its right to reduce such number of Seconded Employees in
accordance with the notice requirement under Section 2.1.4(v) of this Agreement
at any time during the first such quarter after receiving from the Company the
actual purchase requirement

 

6



--------------------------------------------------------------------------------

of the Company under the Foundry Agreement for the second such quarter (which
must be delivered to Fujitsu by the Company not less than fifty-five (55) days
prior to the commencement of such second quarter pursuant to the Foundry
Agreement).

In the event that (i) Fujitsu exercises its right to reduce such number of
Seconded Employees and (ii) the number of Seconded Employees for the second such
quarter (and subsequent quarters) set forth on the then current Schedule 2.1.3
of this Agreement is greater than the adjusted number of Seconded Employees for
the first such quarter, then the number of Seconded Employees for the second
such quarter (and subsequent quarters) shall be adjusted, to the extent
necessary, so that such number does not exceed the adjusted number of Seconded
Employees for the first such quarter. To the extent that any other adjustments
to Schedule 2.1.3 are necessitated by the return of any such Seconded Employees,
the Secondment Council (as defined below) shall make such adjustments to
Schedule 2.1.3.

2.1.5 Secondment Council. The Parties shall form a Secondment Council (the
“Secondment Council”), consisting of six (6) representatives, comprised of three
(3) employees from each of Fujitsu (or its designated Affiliate) and the
Company. Fujitsu’s (or its designated Affiliate’s) representatives shall
initially be Messrs. Ikuo Katou, Tsutomu Satou and Yoshihiro Sanjou. The
Company’s representatives shall initially be Messrs. Mikio Suetake, Michio
Shimamura and Hideo Takagi. Each Party may replace any or all of its
representatives on the Secondment Council from time to time by providing written
notice to the other Party. In addition to any other matters which Fujitsu and
the Company may mutually agree in good faith to delegate to the Secondment
Council from time to time, the Secondment Council shall be responsible for
evaluating requests by either Party for (a) an increase in the number of
Seconded Employees during the Secondment Period, or substitutions of Seconded
Employees (in accordance with Section 2.1.3), based on, among other things,
actual purchase requirements of the Company under the Foundry Agreement or (b) a
decrease in the number of Seconded Employees listed on Schedule 2.1.4(vi) of
this Agreement, based on the sorting service requirements of such requesting
Party; provided, however, nothing in this Section 2.1.5 shall restrict the
rights of the Parties (or, in the case of Fujitsu, its designated Affiliate)
under Section 2.1.3 or Section 2.1.4. In addition and in accordance with the
last sentence of Section 2.1.4, the Secondment Council shall be responsible for
determining whether any adjustments to Schedule 2.1.3 are necessitated by the
return of any Seconded Employees to the Company pursuant such last sentence of
Section 2.1.4. The Secondment Council shall act in good faith and shall make its
recommendations to the Parties and the Parties shall take action to implement
such recommendations. Any disputes arising from the deliberations of the
Secondment Council shall be resolved in accordance with Section 13.3.

2.2 Status of Seconded Employees. During his or her Secondment Period, each
Seconded Employee shall remain an employee of the Company; provided, however,
that, during his or her Secondment Period, each Seconded Employee shall (a) be
managed by Fujitsu or its designated Affiliate, (b) also be subject to the
employment rules, regulations and policies of Fujitsu or its designated
Affiliate, (c) perform such duties and provide such services at such times and
at such places as Fujitsu or its designated Affiliate may from time to time
reasonably require, and (d) act in accordance with and subject to the reasonable
instructions of Fujitsu or its designated Affiliate. In the event of any
inconsistency between the respective employment rules, regulations and policies
of the Company and Fujitsu, the employment rules, regulations and

 

7



--------------------------------------------------------------------------------

policies of Fujitsu shall be controlling. The Parties acknowledge and agree that
no Seconded Employee shall be under the control or supervision of the Company
(or any of its Affiliates) during his or her Secondment Period and the Company
shall not be responsible to Fujitsu or its designated Affiliate for any services
performed by such Seconded Employee for Fujitsu or its designated Affiliate
during such Secondment Period.

2.3 Working Terms and Conditions for Seconded Employees; Other Benefits.

2.3.1 Working Terms and Conditions for Seconded Employees. During his or her
Secondment Period, the following treatment shall be given to each Seconded
Employee:

(a) Fujitsu or its designated Affiliate shall reimburse to the Company all
compensation and bonuses, including any seasonal, key contribution or other
bonuses, to be paid to such Seconded Employee accrued during his or her
Secondment Period in accordance with (i) the Company’s rules, regulations and
policies and (ii) Section 2.4.1;

(b) Fujitsu or its designated Affiliate shall pay all out-of-pocket costs and
expenses incurred by such Seconded Employee in connection with the performance
of his or her services for Fujitsu or its designated Affiliate in accordance
with Fujitsu’s or such designated Affiliate’s rules, regulations and policies
regarding the payment or reimbursement of such costs and expenses;

(c) such Seconded Employee shall remain eligible to participate, on the
Company’s account, in health insurance (kenko hoken), social security pension
(kosei nenkin hoken), supplemental pension fund (Spansion Japan Kigyo Nenkin)
and employment insurance (koyo hoken), as well as any other insurance and
pension funds maintained by the Company and the costs and expenses resulting
from or in connection with the foregoing incurred by the Company shall be
reimbursed to the Company by Fujitsu or its designated Affiliate;

(d) Fujitsu or its designated Affiliate shall maintain on its own account and at
its own expense, in accordance with Japanese Applicable Law, workers’ accident
compensation insurance (rosai hoken) which shall cover each such Seconded
Employee;

(e) such Seconded Employee shall remain eligible to participate, on the
Company’s account, in any other benefit plans or programs, including any medical
or dental plans, family allowance (kazokuteate), special occasion benefits
allowances (family death, birth of child and marriage) (keicho mimaikin), and
retirement pension funds, employee savings plans (zaisan-keisei chochiku
shoreikin) maintained by the Company and the costs and expenses resulting from
or in connection with the foregoing incurred by the Company shall be reimbursed
to the Company by Fujitsu or its designated Affiliate. Upon Fujitsu’s or its
designated Affiliate’s reasonable request, the Company shall provide reasonable
documentation evidencing such costs and expenses incurred by the Company;

(f) unless otherwise expressly stated herein or agreed to in writing by the
Parties, Fujitsu’s or its designated Affiliate’s rules and regulations with
respect to working hours, break time and any other non-working periods shall
apply to such Seconded Employee;

 

8



--------------------------------------------------------------------------------

(g) paid vacation shall be provided to such Seconded Employee in accordance with
the Company’s rules, regulations and policies;

(h) any other office and working regulations of Fujitsu or its designated
Affiliate and including the obligation of executing confidentiality agreements
and intellectual property agreements with Fujitsu or its designated Affiliate,
shall apply to such Seconded Employee except as provided in the Transaction
Documents;

(i) notwithstanding clause (h) above, the existing rules, regulations, policies
and agreements of the Company regarding confidential information and inventions
(“Spansion Policies”) shall apply to such Seconded Employee;

(j) any evaluation or other assessment of performance of the services provided
by such Seconded Employee for Fujitsu or its designated Affiliate pursuant to
this Agreement shall be prepared by Fujitsu or its designated Affiliate and
submitted to the Company for its prior review. In the event that the Company has
any comments on or requested changes to the proposed evaluation or other such
assessment of a Seconded Employee who is reasonably not expected to become a
Transferred Employee after the expiration of the Secondment Period, the Parties
agree to discuss such comments and recommended changes in good faith; and

(k) if the Secondment Period with respect to such Seconded Employee starts or
ends in the middle of any given month, the amount of any costs and expenses to
be borne by Fujitsu or its designated Affiliate in accordance with this
Agreement, including salary, social security insurance and transportation, shall
be prorated on a per diem basis.

2.3.2 Amendment of the Company’s Existing Working Terms and Conditions.
Notwithstanding anything herein to the contrary, the Company shall, in its sole
discretion, have the right to terminate or modify any of its rules, regulations
and policies, including the Spansion Policies, from time to time, including
those relating to or otherwise governing the Seconded Employees; provided,
however, that any such termination or modification which either (a) is not
consistently applied to the Seconded Employees and all of the other employees of
the Company and/or (b) will result in Fujitsu or its designated Affiliate
bearing any additional costs and expenses or incurring any additional
obligations (excluding annual salary increases in the ordinary course of
business consistent with past practice) with respect to any or all of the
Seconded Employees, shall be subject to the prior written consent of Fujitsu,
such consent to not be unreasonably withheld or delayed.

2.3.3 Other Benefits. During his or her Secondment Period, each Seconded
Employee shall remain eligible to participate, on the Company’s account, in any
Cafeteria Benefit Plan, Flex Benefit Program, Group Long Term Disability
Insurance, Employee Assistance Program, Profit Sharing Plan and employee
restricted stock unit plan maintained by the Company. Upon Fujitsu’s or its
designated Affiliate’s receipt of reasonable documentation in the form of
detailed policies and invoices evidencing such costs and expenses have in fact
been incurred by the Company as of and after the Effective Date, such costs and
expenses resulting from or in connection with the foregoing actually incurred by
the Company during the Secondment Period shall be reimbursed to the Company by
Fujitsu or its designated Affiliate. The cost of any restricted stock unit
granted to a Seconded Employee shall be equal to the

 

9



--------------------------------------------------------------------------------

product of (i) the closing market value of the shares of Class A Common Stock of
Spansion Inc. on the date of grant of such restricted stock unit multiplied by
(ii) the number of restricted stock units granted on such date. Subject to the
foregoing, Fujitsu or its designated Affiliate shall reimburse to the Company
that portion of the costs of the restricted stock units as incurred by the
Company (in accordance with the vesting schedule of such restricted stock
units).

2.4 Payment of Reimbursements; Records and Audit Right.

2.4.1 Payment of Reimbursements. In accordance with Section 2.3, all costs and
expenses and other amounts incurred by the Company with respect to the Seconded
Employees shall accrue on a calendar month basis and shall be reimbursed by
Fujitsu or its designated Affiliate to the Company. Fujitsu or its designated
Affiliate shall make such reimbursement to the Company by wire transfer of
immediately available funds by the end of each calendar month in which it
receives an invoice from the Company on or before the tenth (10th) day of such
calendar month. In the event that Fujitsu or its designated Affiliate receives
an invoice from the Company after the tenth (10th) day of any calendar month,
Fujitsu or its designated Affiliate shall make such reimbursement to the Company
by the end of the following calendar month. All invoices shall be denominated in
Japanese Yen and shall be accompanied by reasonable documentation evidencing
that the invoiced amounts were in fact incurred by the Company.

2.4.2 Records and Audit Right. The Company shall keep and maintain complete and
accurate records and books of account in sufficient detail so as to enable
verification of all payments and monies due and payable by Fujitsu or its
designated Affiliate under this Agreement. The Company shall maintain such
records and books of account for a period of not less than three (3) years
following the year to which such records pertain. The Company shall permit such
records and books of account of the Company to be examined at the Company’s
premises by an independent certified public accountant selected by Fujitsu (or
its designated Affiliate) and reasonably acceptable to the Company, such
acceptance not to be unreasonably withheld or delayed; provided that no more
than one (1) such examination may be conducted by or on behalf of Fujitsu (or
its designated Affiliate) in any calendar year. Each and any such examination
shall be conducted during the Company’s normal business hours and only after ten
(10) days’ prior written notice to the Company. In performing the examination,
the independent certified public accountant shall consult with the Parties as
he/she deems appropriate. Upon completion of the examination, the independent
certified public accountant shall report to the Parties only whether amounts
paid by Fujitsu (or its designated Affiliate) to the Company were underpaid or
whether amounts paid by Fujitsu (or its designated Affiliate) to the Company
were overpaid and, if so, the amount of such underpayment or overpayment. In the
event of underpayment by Fujitsu (or its designated Affiliate), Fujitsu (or its
designated Affiliate) shall promptly pay the Company all amounts underpaid. In
the event of overpayment by Fujitsu (or its designated Affiliate), the Company
shall promptly reimburse Fujitsu (or its designated Affiliate) all amounts
overpaid. The cost and expense of such examination shall be borne by Fujitsu (or
its designated Affiliate), unless such examination reveals a discrepancy of
greater than seven and one-half percent (7.5%), in which case the Company shall
bear such cost and expense.

 

10



--------------------------------------------------------------------------------

2.5 Procedure for Promotion of Seconded Employees. In the event that the Company
would like to promote a Seconded Employee during the Secondment Period, the
Company shall send written notice to the executive responsible for human
resources at Fujitsu identifying the name and current ranking of the Seconded
Employee in question, setting forth the proposed new ranking and setting forth
in reasonable detail the rationale for such proposed promotion. Upon receipt of
any such written request, the executive responsible for human resources at
Fujitsu shall discuss such written request with the Company in good faith.

2.6 Temporary Contract Workers. The Company represents and warrants to Fujitsu
that it has made available to Fujitsu a true and complete copy of each agreement
to which it is a party as of the Effective Date relating to temporary contract
workers working at JV1 or JV2 as of the Effective Date (the “Temporary Contract
Worker Agreements”). The Company shall terminate the Temporary Contract Worker
Agreements effective as of the Closing Date. Fujitsu or its designated Affiliate
shall enter into new agreements for the provision of temporary contract workers
at JV1 and JV2 starting as of the Closing Date to the extent that Fujitsu or its
designated Affiliate, as the case may be, deems such provision necessary or
appropriate in its sole discretion and the Company agrees to use its
commercially reasonable efforts to assist Fujitsu or its designated Affiliate in
the procurement of any such agreements.

 

2.7 Pre-Secondment Period Accrued Benefits.

2.7.1 Pre-Secondment Period Accrued Benefits. Except as set forth in
Section 2.7.2, any and all Liabilities relating to any benefits calculated with
respect to any time period ending prior to the commencement of the Secondment
Period under any benefit plans maintained or contributed to, or required to be
maintained or contributed to, by the Company or for the benefit of any Seconded
Employee or Transferred Employee, including any Liabilities relating to unpaid
salary, vacation days, commissions, bonuses, allowances, subsidies,
reimbursements, shift differentials, social insurance payments, workers’
compensation contributions, or other payroll amounts earned or accrued prior to
the commencement of the Secondment Period, shall be for the account of and borne
by the Company regardless of whether any such Liability is to be paid to any
Seconded Employee or Transferred Employee at any time after the commencement of
the Secondment Period.

2.7.2 Exceptions. Subject to the requirements of Section 2.3.3, reimbursable
expenses incurred by Seconded Employees pursuant to the Company’s Cafeteria
Benefit Plan shall be allocated in proportion to the number of days during such
calendar year such employee works for the Company and the number of days during
such calendar year such employee is seconded or works for Fujitsu or its
designated Affiliate. For example, if an employee submits reimbursable expenses
of 72,000 yen incurred during calendar year 2007, and such employee works for
the Company for 100 days during such year and is seconded to Fujitsu or its
designated Affiliate for 265 days during such year, then the Company shall bear
that portion of the expenses equal to 19,726 yen ((72,000 yen / 365 days) x 100
days) and Fujitsu shall bear that portion of the expenses equal to 52,274 yen
((72,000 yen / 365 days) x 265 days).

 

11



--------------------------------------------------------------------------------

3. TRANSFER

3.1 Transfer of Seconded Employees to Fujitsu.

3.1.1 Best Efforts. During the Secondment Period, the Company and Fujitsu shall
use their respective Best Efforts to cause the performance of the steps set
forth in Schedule 3.1.1 of this Agreement to be performed by the Company or
Fujitsu (or its designated Affiliate), as the case may be. In addition, during
the Secondment Period the Company shall use its Best Efforts to cause the
Seconded Employees set forth on Schedule 3.1.3 of this Agreement to transfer
their employment from the Company to Fujitsu or its designated Affiliate no
later than the expiration of the Secondment Period; provided that, with respect
to any such Seconded Employee, he or she shall have consented to the transfer of
his or her employment with the Company to Fujitsu or its designated Affiliate.
The date on which the employment of any given Seconded Employee is transferred
from the Company to Fujitsu or its designated Affiliate pursuant to this
Section 3.1.1 or Section 3.1.3 shall be referred to the “Transfer Date” of such
employee (the “Transferred Employee”).

3.1.2 Exceptions. Notwithstanding Section 3.1.1 above, (a) Seconded Employees
agreed upon and identified in writing by the Parties before the expiration of
the Secondment Period and Seconded Employees who do not consent to the transfer
contemplated by Section 3.1.1 on or before the expiration of the Secondment
Period shall return to the employ of the Company (or be transferred to one of
its respective Affiliates) at the end of the Secondment period and (b) such
Seconded Employees shall not become Transferred Employees upon the expiration of
the Secondment Period.

3.1.3 Accelerated Transfers. Each of the Company and Fujitsu shall use its Best
Efforts to cause the Seconded Employees set forth on Schedule 3.1.3 of this
Agreement (as such Schedule shall be reviewed and amended in writing by the
Parties in good faith no later than September 1, 2008) to transfer their
employment from the Company to Fujitsu or its designated Affiliate on April 1,
2009 (or such other date as may be agreed in writing by the Parties); provided
that the respective unions of the Company and Fujitsu shall have consented to
such transfers and further that, with respect to any given Seconded Employee, he
or she shall have consented to the transfer of his or her employment with the
Company to Fujitsu or its designated Affiliate. Schedule 3.1.3A of this
Agreement sets forth a chart broken down by employee function and/or employee
category of the Seconded Employees set forth of Schedule 3.1.3 of this Agreement
(as such Schedule 3.1.3A shall be reviewed and amended in writing by the Parties
in good faith no later than September 1, 2008).

3.2 Working Terms and Conditions for Transferred Employees. After the transfer
of employment to Fujitsu or its designated Affiliate, the Transferred Employees
shall be entitled, subject to Sections 5.2.1 and 7, to participate in salary,
bonus and benefit plans, programs and other arrangements as may be offered to
the Transferred Employees by Fujitsu or its designated Affiliate in its sole
discretion in accordance with Applicable Law; provided, however, that such
salary, bonus and benefit plans, programs and other arrangements shall be
substantially similar in the aggregate to those salary, bonus and benefit plans,
programs and other arrangements maintained by Fujitsu or its designated
Affiliate, as the case may be, in which similarly situated employees of Fujitsu
or its designated Affiliate are entitled to participate as of the Transfer Date.

 

12



--------------------------------------------------------------------------------

3.3 Transfer of Accrued and Unpaid Liabilities. In connection with the transfer
of employment of Transferred Employees from the Company to Fujitsu or its
designated Affiliate, the Company shall transfer to Fujitsu or its designated
Affiliate an amount equal to any and all accrued and unpaid Liabilities as of
the Transfer Date relating to any benefits calculated with respect to any time
period ending prior to the Transfer Date under any benefit plans maintained or
contributed to, or required to be maintained or contributed to, by the Company
or for the benefit of any Transferred Employee which are for the account of and
are to be borne by the Company in accordance with Section 2.7. Such a transfer
shall be made no later than thirty (30) days after the Transfer Date and
thereafter, if such a transfer is requested by Fujitsu or its designated
Affiliate, within thirty (30) days after receipt by the Company of any such
request.

 

4. LABOR AND EMPLOYMENT MATTERS

4.1 Representations of the Company. The Company hereby represents and warrants
to Fujitsu and its designated Affiliate, as of the Effective Date and as of the
Closing Date as follows:

4.1.1 The Company has provided to Fujitsu complete and correct information in
all material respects reflecting the positions, gender, grade, performance
evaluations, dates of employment, salaries, wages and other compensation, and
participation in the Company Employee Pension Fund and other Company benefit
programs of all Company employees working at JV1, JV2 and JV3.

4.1.2 None of the Seconded Employees have been granted the right to continued
employment by the Company or any of its Affiliates, or to any compensation
following or in connection with the termination of employment with the Company,
subject to any rights to receive such compensation pursuant to Applicable Law.

4.1.3 Neither the execution and the delivery of this Agreement and the
Transaction Documents nor the consummation of the transactions contemplated
hereby and thereby will result in or give rise to (i) any Liability of the
Company to make any severance, retention, termination, “golden parachute” or
other payment to any Transferred Employees, or (ii) the acceleration of any
other rights or benefits to any Transferred Employee (including vesting and
payments with respect to equity incentives or other rights under any benefit
plans), in each case whether pursuant to a benefit plan, an oral or written
agreement or Applicable Law.

4.1.4 Except for the treaty between the Company and its labor union, the Company
is not a party to or otherwise subject to any collective bargaining contract or
other agreement with respect to the Seconded Employees or the Transferred
Employees. There is, as of the Effective Date, no (i) labor strike, walkout,
slowdown, stoppage or other dispute with respect to the Seconded Employees or
Transferred Employees pending or, to the Company’s knowledge, threatened against
the Company or (ii) proceeding arising out of or under the treaty between the
Company and its labor union pending or, to the knowledge of the Company,
threatened against the Company.

 

13



--------------------------------------------------------------------------------

4.1.5 As of the Effective Date, the Company has no knowledge that not more than
an immaterial number of Seconded Employees have objected to the transactions
contemplated by this Agreement or indicated their intent to terminate their
employment with the Company or Fujitsu.

4.1.6 As of the Effective Date, the Company has not received notice of, and the
Company does not have knowledge of, any actual or threatened dispute,
controversy or proceeding with respect to claims of, or obligations to, any
Seconded Employee or Transferred Employee or group of such employees related to
allegations of unfair labor practices, discrimination or breach of contract by
the Company.

4.1.7 As of the Effective Date, the Company (i) has complied in all material
respects with all Applicable Laws concerning employment and employment practices
and the protection of the health and safety of the Seconded Employees and the
Transferred Employees, and (ii) has not received from any Governmental Authority
any written warning, notice or order alleging any violation of any Applicable
Laws concerning employment or employment practices and the protection of the
health and safety of the Seconded Employees and the Transferred Employees,
except for those warnings, notices or orders to which the Company has proposed
to such Governmental Authority a commercially reasonable corrective action plan
to address such alleged violation.

4.2 Covenants.

4.2.1 The Company shall provide Fujitsu with updates to the information
described in Section 4.1.1 with respect to Seconded Employees within a
reasonable period of time prior to the commencement of the Secondment Period and
with respect to potential Transferred Employees within a reasonable period of
time prior to the Transfer Date.

4.2.2 During the period commencing on the Effective Date and ending on the
expiration of the Secondment Period, the Company shall not grant to any Seconded
Employee a right to continued employment by the Company or any of its
Affiliates, or to any compensation following or in connection with the
termination of employment with the Company, subject to any rights to receive
such compensation pursuant to Applicable Law. During the period commencing on
the Effective Date and ending on the Transfer Date, the Company shall not enter
into any transaction that will require the Company to (i) make any severance,
retention, termination, “golden parachute” or other payment to any Transferred
Employees, or (ii) accelerate any other rights or benefits of any Transferred
Employee (including vesting and payments with respect to equity incentives or
other rights under any benefit plans).

4.2.3 During the Secondment Period, the Company shall promptly notify Fujitsu
when it learns of (i) a labor strike, walkout, slowdown, stoppage or other
material dispute with respect to the Seconded Employees or the Transferred
Employees becomes pending or threatened against the Company, (ii) a proceeding
arising out of or under the treaty between the Company and its labor union
becomes pending or threatened against the Company, (iii) any Seconded Employee
has made known to the Company his or her objections to the transactions
contemplated by this Agreement or his or her intent to terminate his or her
employment with the Company or Fujitsu, or (iv) the existence of any actual or
threatened dispute, controversy or

 

14



--------------------------------------------------------------------------------

proceeding with respect to claims of any Seconded Employee or Transferred
Employee related to allegations of unfair labor practices, discrimination or
breach of contract by the Company.

4.2.4 Prior to the Closing Date, the Company shall promptly notify Fujitsu (or
its designated Affiliate) of the Company’s receipt from any Governmental
Authority of any written warning, notice or order from a Governmental Authority
alleging any violation of any Applicable Laws concerning employment or
employment practices and the protection of the health and safety of the Seconded
Employees and the Transferred Employees. The Company shall use its Best Efforts
to promptly submit a corrective action plan to the appropriate Governmental
Authority to resolve any alleged violation of such Applicable Laws prior to the
Closing Date or as soon as practicable thereafter.

4.2.5 Access.

(a) Prior to the Closing and in connection with Section 2.1.2 and Section 2.3.3,
the Company shall provide Fujitsu and its designated Affiliate with reasonable
access during normal business hours to information reasonably related to the
transaction contemplated by this Agreement as Fujitsu or its designated
Affiliate may reasonably request. While visiting JV1, JV2 and JV3, Fujitsu and
its designated Affiliate shall at all times fully comply with the Company’s
plant rules and regulations provided to Fujitsu and its designated Affiliate as
well as all reasonable instructions that may be issued by the Company’s
employees or personnel accompanying such employees or representatives of Fujitsu
and its designated Affiliate. Each Party shall, at its own expense, indemnify
and hold harmless the other Party (which in the case of Fujitsu, shall include
its designated Affiliate) and its employees from and against any and all direct
losses or damages without limitation to any of the other Party’s property or
loss of personal health or life, caused by the indemnifying Party’s employees or
representatives during any such visit. Without limiting the generality of the
foregoing and in connection with the last sentence of Section 2.1.2 of this
Agreement and for the purpose of confirming the working terms and conditions and
other benefits of the Seconded Employees under Section 2.3 of this Agreement,
Fujitsu (or its designated Affiliate) shall perform a final due diligence review
of the information reflecting the positions, gender, grade, performance
evaluations, dates of employment, salaries, wages and other compensation, and
the Company Employee Pension Fund and other Company benefit programs of all
company employees working at JV1, JV2 and JV3 solely for the purpose of
confirming the condition of such information at the time of Closing and making
any necessary adjustments to Schedule 2.1.1, Schedule 2.1.3, Schedule 2.1.4(vi),
Schedule 3.1.3 or Schedule 3.1.3A or the inclusion or deletion of any additional
Company benefits provided to Seconded Employees which shall be reimbursed by
Fujitsu pursuant to Section 2.3.1 or Section 2.3.3 of this Agreement. The
Company shall use commercially reasonable efforts to locate and provide any of
the information reasonably requested by Fujitsu or its designated Affiliate, and
Fujitsu (or its designated Affiliate) shall use its commercially reasonable
efforts to minimize any disruption to the Company’s business in connection with
the conduct of the process contemplated herein.

(b) Prior to the Transfer Date, the Company shall receive reasonable advance
notice of and shall have the right to participate in, any discussions Fujitsu or
its designated Affiliate might have with any Governmental Authorities about the
Company or the Seconded Employees, the Transferred Employees or benefit plans or
programs described in Section 2.3.1 or Section 2.3.3 of this Agreement.

 

15



--------------------------------------------------------------------------------

(c) Following the Closing, upon the reasonable request and at the expense of
Fujitsu or its designated Affiliate, the Company shall use commercially
reasonable efforts to provide to Fujitsu or its designated Affiliate any books,
records and/or documents that are not Purchased Assets (as defined in the
Purchase Agreement) but that are useful for Fujitsu and its designated Affiliate
to manage the Seconded Employees or employ the Transferred Employees, as the
case may be, in substantially the same manner as such employees are employed by
the Company as of the Effective Date and as of the Closing Date.

(d) Notwithstanding anything in this Section to the contrary, under no
circumstances shall the Company be required to provide to Fujitsu, its
designated Affiliate or their respective employees or representatives access to
any privileged attorney-client communications or work product of the Company.
With respect to information covered by existing confidentiality agreements
between the Company and third parties, the Company and Fujitsu (or its
designated Affiliate) will make commercially reasonable efforts to obtain
waivers or otherwise allow for the Company to disclose such information to
Fujitsu (or its designated Affiliate).

 

5. PENSION MATTERS

5.1 Phase I Pension Fund Operations.

5.1.1 Continued Participation. Effective as of the first day of the Secondment
Period, all the Seconded Employees shall continue as participating members of
the Company Employee Pension Fund, and the Seconded Employees shall accrue
Pension Benefits in accordance with the terms of the Company Employee Pension
Fund and with the Company’s applicable rules, regulations and policies.

5.1.2 Allocation/Limitation of Pension Contribution Obligations. During the
Secondment Period, Fujitsu or its designated Affiliate shall bear one hundred
percent (100%) of the Company’s responsibility for paying the pension premiums
for the Pension Benefits accrued by the Seconded Employees; provided that the
calculation of the amount of such premium payments with respect to the Seconded
Employees is consistent with the calculation of the amount of the premium
payments that applies to the other employees of the Company participating in the
Company Employee Pension Fund during such period.

5.2 Phase II Pension Fund Operations.

5.2.1 Participation in Fujitsu Pension Fund. Effective as of the Transfer Date,
the Transferred Employees shall participate in the Fujitsu Pension Fund (or an
equivalent pension fund of Fujitsu or its designated Affiliate).

5.2.2 Transfer of Initial Asset Transfer Amount. In connection with the transfer
of employment of the Transferred Employees from the Company to Fujitsu or its
designated Affiliate and subject to the immediately following sentence, the
Company shall cause the Company Employee Pension Fund to transfer the Initial
Asset Transfer Amount to the Fujitsu

 

16



--------------------------------------------------------------------------------

Pension Fund (or an equivalent pension fund of Fujitsu or its designated
Affiliate) on the Transfer Date. No later than thirty (30) days prior to the
Transfer Date, the Company and Fujitsu shall calculate and agree in good faith
on the Initial Asset Transfer Amount to be transferred from the Company Employee
Pension Fund to the Fujitsu Pension Fund (or an equivalent pension fund of
Fujitsu or its designated Affiliate) on the Transfer Date (the “First
Installment of the Initial Asset Transfer Amount”) and no later than thirty (30)
days after the Transfer Date, (a) the Company and Fujitsu shall recalculate and
agree in good faith on the Initial Asset Transfer Amount to have been
transferred from the Company Employee Pension Fund to the Fujitsu Pension Fund
(or an equivalent pension fund of Fujitsu or its designated Affiliate) on the
Transfer Date and (b) the Company shall cause the Company Employee Pension Fund
to transfer an amount, if any, equal to (i) such recalculated Initial Asset
Transfer Amount minus (ii) the First Installment of the Initial Asset Transfer
Amount to the Fujitsu Pension Fund (or an equivalent pension fund of Fujitsu or
its designated Affiliate) or (c) Fujitsu shall cause the Fujitsu Pension Fund
(or an equivalent pension fund of Fujitsu or its designated Affiliate) to
transfer an amount, if any, equal to (i) First Installment of the Initial Asset
Transfer Amount minus (ii) the recalculated Initial Asset Transfer Amount to the
Company.

5.2.3 Calculation of Initial Asset Transfer Amount. The Initial Asset Transfer
Amount associated with the accrued Pension Benefits under the Company Employee
Pension Fund shall be determined according to the formula set forth below;
provided, however, that, in the event Japanese Applicable Laws are inconsistent
with the following formula, then such Applicable Laws shall govern the
calculation of the Initial Asset Transfer Amount.

 

Initial Asset Transfer Amount =    The market value of all the assets in the
Company Employee Pension Fund as of the Transfer Date multiplied by a fraction,
(i) the numerator of which is the PBO of the Transferred Employees as of the
Transfer Date and (ii) the denominator of which is the aggregate PBO of all
participants under the Company Employee Pension Fund as of the Transfer Date.

For purposes of this Section 5.2.3, all PBO calculations shall be based on the
Specified Actuarial Assumptions. In addition, the Initial Asset Transfer Amount
for each Transferred Employee shall be calculated separately with respect to the
portion of his or her PBO that is attributable to Portion No. 1 of the Company
Employee Pension Fund, Portion No. 2 of the Company Employee Pension Fund, and
the assets to be transferred from the Company Employee Pension Fund to fund such
portion of the Initial Asset Transfer Amount shall be drawn from the portion of
the Company Employee Pension Fund to which such portion of such Transferred
Employee’s PBO is attributable. Initial Asset Transfer Amount calculations will
be performed by the actuary for the Company Employee Pension Fund. Such actuary
will provide sufficiently detailed data, assumption, and calculation method
information to enable an independent actuary, selected by Fujitsu, to fully
confirm the results.

5.2.4 Transfer of Unfunded Amount. In connection with the transfer of employment
of the Transferred Employees from the Company to Fujitsu or its designated

 

17



--------------------------------------------------------------------------------

Affiliate and subject to the immediately following sentence, the Company shall
transfer the Unfunded Amount to Fujitsu or its designated Affiliate on the
Transfer Date. No later than thirty (30) days prior to the Transfer Date, the
Company and Fujitsu shall calculate and agree in good faith on the Unfunded
Amount to be transferred by the Company to Fujitsu or its designated Affiliate
on the Transfer Date (the “First Installment of the Unfunded Amount”) and no
later than thirty (30) days after the Transfer Date, (a) the Company and Fujitsu
shall recalculate and agree in good faith on the Unfunded Amount to have been
transferred by the Company to Fujitsu or its designated Affiliate on the
Transfer Date and (b) the Company shall transfer an amount, if any, equal to
(i) such recalculated Unfunded Amount minus (ii) the First Installment of the
Unfunded Amount to Fujitsu or its designated Affiliate or (c) Fujitsu shall
cause the Fujitsu Pension Fund (or an equivalent pension fund of Fujitsu or its
designated Affiliate) to transfer an amount, if any, equal to (i) First
Installment of the Unfunded Amount minus (ii) the recalculated Unfunded Amount
to the Company.

5.2.5 Assumption of Liability. Upon the transfer of the Initial Asset Transfer
Amount and the Unfunded Amount to the Fujitsu Pension Fund (or an equivalent
pension fund of Fujitsu or its designated Affiliate) and Fujitsu or its
designated Affiliate, as the case may be, the Fujitsu Pension Fund (or an
equivalent pension fund of Fujitsu or its designated Affiliate) and Fujitsu or
its designated Affiliate, as the case may be, shall assume all Pension Benefits
liabilities for the Transferred Employees.

 

6. UNIONS; EMPLOYEES

The secondment of Seconded Employees and the transfer of Transferred Employees
to Fujitsu or its designated Affiliate shall be made in accordance with the
treaty between the Company and its labor union and, in the case of any
Transferred Employee, shall be subject to the consent of such Transferred
Employee.

 

7. FUJITSU BENEFIT PLANS

Notwithstanding anything herein to the contrary, Fujitsu or its designated
Affiliate shall, in its sole discretion, have the right to terminate or modify
any benefit plans or arrangements it sponsors (including the Fujitsu Pension
Fund or an equivalent pension fund of Fujitsu or its designated Affiliate) from
time to time, including those in which any Transferred Employees may
participate. The ability of any Transferred Employee to participate in any of
the benefit plans or arrangements of Fujitsu or its designated Affiliate shall
be contingent upon such Transferred Employee satisfying all of the eligibility
requirements for such benefit plans and arrangements that may be in effect from
time to time consistently applied to similarly situated employees who
participate in such plans and arrangements.

 

8. CLAIMS AND LIABILITIES

8.1 Best Efforts. Fujitsu and the Company shall use their respective Best
Efforts to minimize any liabilities associated with the administration of pay,
benefit plans or benefit arrangements pursuant to this Agreement. As used
herein, “Best Efforts” means the efforts that a prudent Person desiring to
achieve a particular result would use in order to achieve such result reasonably
expeditiously. An obligation to use “Best Efforts” does not require the Person
subject to such obligation to take actions that would result in a materially
adverse change in the benefits to such Person under this Agreement.

 

18



--------------------------------------------------------------------------------

8.2 Consequential Damages Waiver. EXCEPT WITH RESPECT TO THE COMPANY’S AND
FUJITSU’S RESPECTIVE INDEMNITY OBLIGATIONS UNDER SECTION 11, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY OR ANY THIRD PARTY UNDER ANY LEGAL THEORY FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR ANY DAMAGES FOR LOSS OF
PROFITS, REVENUE OR BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. FOR PURPOSES OF THIS SECTION 8.2, “PARTY” SHALL
INCLUDE THE DESIGNATED AFFILIATE OF FUJITSU.

8.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, AND ANY WARRANTIES THAT
MAY ARISE FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE. FOR
PURPOSES OF THIS SECTION 8.3, “PARTY” SHALL INCLUDE THE DESIGNATED AFFILIATE OF
FUJITSU.

 

9. TAXES

Fujitsu or its designated Affiliate shall pay the gross amount of any present or
future sales, use, excise, value-added, ad valorem or any other tax applicable
to the furnishing by the Company of benefits to the Seconded Employees (other
than income taxes), or the Company shall be provided with a tax-exemption
certificate acceptable to the Governmental Authority in question.

 

10. CONFIDENTIAL INFORMATION

10.1 Obligations. The Parties acknowledge and agree that all proprietary or
nonpublic information disclosed by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) in connection with this Agreement, directly
or indirectly, which information is (a) marked as “proprietary” or
“confidential” or, if disclosed orally, is designated as confidential or
proprietary at the time of disclosure and reduced in writing or other tangible
(including electronic) form that includes a prominent confidentiality notice and
delivered to the Receiving Party within thirty (30) days of disclosure, or
(b) provided under circumstances reasonably indicating that it constitutes
confidential and proprietary information, constitutes the confidential and
proprietary information of the Disclosing Party (“Confidential Information”).
The Receiving Party may disclose Confidential Information only to those
employees who have a need to know such Confidential Information and who are
bound to retain the confidentiality thereof under provisions (including
provisions relating to nonuse and nondisclosure) no less restrictive than those
required by the Receiving Party for its own confidential information. The
Receiving Party shall, and shall cause its employees to, retain in confidence
and not disclose to any third party (including any of its sub-contractors) any
Confidential Information without the

 

19



--------------------------------------------------------------------------------

Disclosing Party’s express prior written consent, and the Receiving Party shall
not use such Confidential Information except to exercise the rights and perform
its obligations under this Agreement. Without limiting the foregoing, the
Receiving Party shall use at least the same procedures and degree of care which
it uses to protect its own confidential information of like importance, and in
no event less than reasonable care. The Receiving Party shall be fully
responsible for compliance by its employees with the foregoing, and any act or
omission of an employee of the Receiving Party shall constitute an act or
omission of the Receiving Party. The confidentiality obligations set forth in
this Section 10.1 shall apply and continue, with regard to all Confidential
Information disclosed hereunder, during the Term and thereafter with respect to
the Receiving Party, unless the Receiving Party is released from such
obligations in writing by an officer of the Disclosing Party. Fujitsu shall
cause its respective Affiliates to comply with this Section 10 and the Parties
agree that each such respective Affiliate shall constitute a “Party” for
purposes of this Section 10.

10.2 Exceptions. Notwithstanding the foregoing, Confidential Information will
not include information that: (a) was already known by the Receiving Party,
other than under an obligation of confidentiality to the Disclosing Party or any
third party, at the time of disclosure hereunder, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time; (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party hereunder;
(c) became generally available to the public or otherwise part of the public
domain after its disclosure other than through any act or omission of the
Receiving Party in breach of this Agreement; (d) was subsequently lawfully
disclosed to the Receiving Party by a Person other than the Disclosing Party not
subject to any duty of confidentiality with respect thereto; or (e) was
developed by the Receiving Party without reference to any Confidential
Information disclosed by the Disclosing Party, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time.

10.3 Confidentiality of Agreement; Publicity. Each Party agrees that the terms
and conditions of this Agreement shall be treated as Confidential Information
and that no reference shall be made thereto without the prior written consent of
the other Party (which consent shall not be unreasonably withheld) except (a) as
required to be disclosed by Spansion Inc. pursuant to U.S. federal securities
laws (including the Securities Exchange Act of 1934, as amended and the rules
and regulations promulgated thereunder) as they pertain to Spansion Inc.,
(b) otherwise as required by Applicable Law; provided that, in the case of any
filing with a Governmental Authority that would result in public disclosure of
the terms hereof (other than in accordance with subsection (a) above), the
Parties shall mutually cooperate to limit the scope of public disclosure to the
greatest extent possible, (c) to its accountants, banks, financing sources,
lawyers and other professional advisors; provided that such parties undertake in
writing (or are otherwise bound by rules of professional conduct) to keep such
information strictly confidential, (d) in connection with the enforcement of
this Agreement, or (e) pursuant to agreed joint press releases prepared in good
faith. The Parties will consult with each other, in advance, with regard to the
terms of all proposed press releases, public announcements and other public
statements with respect to the transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------

11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

11.1 Survival of Representations and Warranties. All of the representations and
warranties provided for in this Agreement shall survive until the date that is
eighteen (18) months after the Effective Date; provided that any representations
and warranties shall survive with respect to, and the extent of, any claim for
indemnification made in accordance with this Section 11 prior to the termination
date.

11.2 Indemnification.

11.2.1 Indemnification by Fujitsu. Fujitsu shall at its own expense indemnify,
defend and hold harmless the Company and its Affiliates and their respective
officers, directors, employees, shareholders and agents, from and against any
and all claims, demands, liabilities, costs, damages, expenses (including
attorneys’ fees and expenses), and causes of action of any nature whatsoever
(collectively, “Losses”) arising from or in any way related to (a) the actions
or omissions of any Seconded Employee in the course and scope of his or her
services to Fujitsu or its designated Affiliate during his or her Secondment
Period or any Transferred Employee in the course and scope of his or her
services to Fujitsu or its designated Affiliate during his or her employment
with Fujitsu or its designated Affiliate, (b) any breach of any agreement or
covenant by Fujitsu or its designated Affiliate contained in this Agreement, or
(c) any unfunded Liabilities relating to any benefits calculated with respect to
any time period ending after the Transfer Date under any benefit plans
maintained or contributed to, or required to be maintained or contributed to, by
Fujitsu or its designated Affiliate for the benefit of any Transferred Employee
(excluding unfunded Liabilities with respect to time periods prior to the
Transfer Date).

11.2.2 Indemnification by the Company. The Company shall at its own expense
indemnify, defend and hold harmless Fujitsu and its Affiliates and their
respective officers, directors, employees, shareholders and agents, from and
against any and all Losses arising from or in any way related to (a) the actions
or omissions of the Company or any of its Affiliates with respect to any
Seconded Employee or Transferred Employee, (b) any breach of a representation or
warranty made by the Company in this Agreement, (c) any breach of any agreement
or covenant by the Company contained in this Agreement or (d) any unfunded
Liabilities relating to any benefits calculated with respect to any time period
ending prior to the Transfer Date under any benefit plans maintained or
contributed to, or required to be maintained or contributed to, by the Company
or for the benefit of any Seconded Employee or Transferred Employee.

11.3 Indemnification Procedures. If any lawsuit or enforcement action is filed
against an indemnified party specified in Section 11.2 (an “Indemnified Party”)
with respect to which such Indemnified Party is entitled to indemnification
under Section 11.1 or Section 11.2 or an Indemnified Party becomes aware of any
fact, condition or event which may give rise to Losses for which indemnification
may be sought under Section 11.1 or Section 11.2, then such Indemnified Party
shall give notice thereof (a “Claim Notice”) to the indemnifying party (an
“Indemnifying Party”) as promptly as practicable. The failure of an Indemnified
Party to give a timely Claim Notice hereunder shall not affect its rights to
indemnification hereunder, except to the extent that the Indemnifying Party
demonstrates that such failure actually damaged the Indemnifying Party. If
within thirty (30) days after receipt of the Claim Notice the Indemnifying Party
acknowledges in writing to the Indemnified Party that the Indemnifying Party is
obligated

 

21



--------------------------------------------------------------------------------

under the terms of its indemnity hereunder in connection with such lawsuit or
action (or that it will defend under a reservation of rights), then the
Indemnifying Party shall be entitled, at its own cost, risk and expense, (a) to
take control of the defense and investigation of such lawsuit or action, (b) to
employ and engage attorneys of its own choice to handle and defend the same
unless the named parties to such action or proceeding include both the
Indemnifying Party and the Indemnified Party and such Indemnified Party has been
advised in writing by counsel that there may be one or more legal defenses
available to the Indemnified Party that are different from or additional to
those available to the Indemnifying Party, in which event, the Indemnified Party
shall be entitled, at the Indemnifying Party’s cost and expense, to retain
separate counsel of its own choosing, and (c) to compromise or settle such
claim, which compromise or settlement shall be made only with the prior written
consent of the Indemnified Party, such consent not to be unreasonably withheld.
In connection with the Indemnifying Party’s defense of the Indemnified Party as
described in the foregoing sentence, the Indemnified Party shall (at the
Indemnifying Party’s cost and expense) cooperate in all reasonable respects with
the Indemnifying Party and its attorneys in the investigation, trial and defense
of such lawsuit or action and any appeal arising therefrom; provided, however,
that the Indemnified Party may, at its own cost, participate in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom. The Parties shall cooperate with each other in any
notifications to insurers. If the Indemnifying Party fails to assume the defense
of such claim within thirty (30) days after receipt of the Claim Notice, then
the Indemnified Party shall (upon delivering notice to such effect to the
Indemnifying Party) have the right, but not the obligation, to undertake, at the
Indemnifying Party’s cost and expense, the defense, compromise or settlement of
such claim on behalf of, and for the account and risk of, the Indemnifying
Party. In the event the Indemnified Party assumes the defense of the claim, the
Indemnified Party will keep the Indemnifying Party timely informed of the
progress of any such defense, compromise or settlement. The Indemnifying Party
shall be liable for any settlement of any action effected pursuant to and in
accordance with this Section 11.3 and for any final judgment (subject to any
right of appeal), and the Indemnifying Party agrees to indemnify and hold
harmless the Indemnified Party from and against any Losses by reason of such
settlement or judgment.

 

12. TERM AND TERMINATION

12.1 Term. This Agreement will be effective as of the Effective Date, and will
continue in full force and effect until the earlier of (a) the mutual written
agreement of the Parties, (b) as otherwise set forth in this Section 12 and
(c) the Transfer Date under Section 3.1.1 (the “Term”) of the last of the
Transferred Employees.

12.2 Termination for Breach. In the event that either Party materially defaults
in the performance of a material obligation under this Agreement, then the
non-defaulting Party may provide written notice to the defaulting Party
indicating: (a) the nature and basis of such default with reference to the
applicable provisions of this Agreement; and (b) the non-defaulting Party’s
intention to terminate this Agreement. Upon receipt of such notice, the
defaulting Party shall use Best Efforts to cure the alleged breach in a timely
manner, and the Parties shall meet to discuss the matter. If the breach is not
cured to the reasonable satisfaction of the non-defaulting Party within a
reasonable period of time of not less than one hundred and twenty (120) days,
and, if the Parties are not otherwise able to resolve the matter, then the
non-defaulting Party may terminate this Agreement upon written notice.

 

22



--------------------------------------------------------------------------------

12.3 Cross-Termination. Unless otherwise expressly agreed in writing by the
Parties, this Agreement shall automatically terminate upon the termination of
the Foundry Agreement; provided that notice of such termination is provided by
either Party to the other Party on or prior to the Transfer Date in accordance
with the terms of the Foundry Agreement.

12.4 Termination for Insolvency; Certain Actions. Either Party shall have the
right to terminate this Agreement immediately by giving written notice of
termination to the other Party at any time, upon or after: (a) the filing by the
other Party of a petition in bankruptcy; (b) any adjudication that the other
Party is bankrupt or insolvent; (c) the filing by the other Party of any legal
action or document seeking reorganization, readjustment or arrangement of such
Party’s business under Applicable Law relating to bankruptcy or insolvency;
(d) the appointment of a receiver for all or substantially all of the property
of the other Party; (e) the making by the other Party of any assignment for the
benefit of creditors; or (f) the institution of any proceedings for the
liquidation or winding up of the other Party’s business or for the termination
of its corporate charter.

12.5 Effect of Termination.

12.5.1 Return of Confidential Information. Fujitsu shall, and shall cause its
respective Affiliates to, promptly return to the Company (or destroy, at the
Company’s election) all Company Confidential Information then in the possession
of Fujitsu (or any such respective Affiliate) or under Fujitsu’s (or any such
respective Affiliate’s) control, and the Company shall, and shall cause its
respective Affiliates to, promptly return to Fujitsu (or destroy, at Fujitsu’s
election) all Fujitsu Confidential Information (including that of its respective
Affiliates) then in the possession of the Company (or any such respective
Affiliate) or under the Company’s (or any such respective Affiliate’s) control.

12.5.2 Continuing Liability. The termination of this Agreement for any reason
shall not release either Party from any liability, obligation or agreement which
has already accrued at the time of termination, including to the extent a
Transferred Employee has been transferred from the Company to Fujitsu or its
designated Affiliate, the termination of this Agreement shall not affect such
transfer of such Transferred Employee. Termination of this Agreement for any
reason shall not constitute a waiver or release of, or otherwise be deemed to
prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, which a Party may have hereunder, at law or otherwise, or
which may arise out of or in connection with such termination.

12.5.3 Survival. The provisions of Sections 2.3.1(a), 2.3.1(b), 2.3.1(c),
2.3.1(e), 2.3.1(f), 2.3.1(g), 2.3.1(k), 2.3.3, 2.4, 2.6, 2.7, 3.3, 5.2.2, 5.2.3,
5.2.4 and 9 (with respect to any payment obligations which accrued prior to, and
remain outstanding as of, the expiration of the Term), and Sections 2.3.1(i),
3.2, 4, 5.2.1, 5.2.4, 5.2.5, 7, 8, 10, 11 and 13 and this Section 12.5.3 shall
survive any termination of this Agreement.

 

13. MISCELLANEOUS TERMS

13.1 Relationship of the Parties. In the exercise of their respective rights,
and the performance of their respective obligations hereunder, the Parties are,
and will remain

 

23



--------------------------------------------------------------------------------

independent contractors. Nothing in this Agreement will be construed to
constitute the Parties as partners, or principal and agent for any purpose
whatsoever. Neither Party will bind, or attempt to bind, the other Party hereto
to any contract or other obligation, and neither Party will represent to any
third party that it is authorized to act on behalf of the other Party to this
Agreement.

13.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Japan (without reference to any choice of law or
conflicts of law rules or principles that would require the application of the
laws of any other jurisdiction).

13.3 Dispute Resolution. The Parties agree that claims, disputes or
controversies of whatever nature, arising out of, in connection with, or in
relation to the interpretation, performance or breach of this Agreement shall be
resolved in accordance with the dispute resolution procedures set forth in
Schedule 13.3 to this Agreement.

13.4 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in either the English or Japanese language.

13.5 Successors and Assigns. Except as expressly provided herein, the rights and
obligations hereunder may not be assigned or delegated by either Party without
the prior written consent of the other Party; provided, however, that Fujitsu
shall have the right to assign this Agreement in connection with the sale of
substantially all its business to which the Seconded Employees and the
Transferred Employees relate. Any purported assignment, sale, transfer,
delegation or other disposition of such rights or obligations by either Party,
except as permitted herein, shall be null and void. Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns.

13.6 Entire Agreement; Amendment. This Agreement (including the Schedules and
Exhibits hereto) and the other Transaction Documents constitute the full and
entire understanding and agreement between the Parties with regard to the
subject matter hereof, and supersede any prior communications, representations,
understandings and agreements, either oral or written, between the Parties with
respect to such subject matter. This Agreement may not be altered except by a
written instrument signed by authorized legal representatives of both Parties.
Any waiver of the provisions of this Agreement or of a Party’s rights or
remedies under this Agreement must be in writing to be effective. Failure,
neglect or delay by a Party to enforce the provisions of this Agreement or its
rights or remedies at any time will not be construed and will not be deemed to
be a waiver of such Party’s rights under this Agreement and will not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
Party’s right to take subsequent action. No single or partial exercise of any
right, power or privilege granted under this Agreement shall preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Agreement are cumulative and
are not exclusive of any rights or remedies provided by Applicable Law.

13.7 Notices and Other Communications. All notices, requests, instructions or
consents required or permitted under this Agreement shall be in writing and will
be deemed

 

24



--------------------------------------------------------------------------------

given: (a) when delivered personally; (b) when sent by confirmed facsimile;
(c) ten (10) Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (d) three (3) Business Days
after deposit with an internationally recognized commercial overnight carrier
specifying next-day delivery, with written verification of receipt. All such
notices, requests, demands and other communications shall be addressed as
follows:

If to the Company:

Spansion Japan Limited

1-14 Nisshin-Cho

Kawasaki-ku, Kawasaki-shi

Kanagawa 210-0024

Japan

Attention: Vice President, Human Resources

Telephone: +81-44-223-1716

Facsimile: +81-44-223-1800

with a copy (which shall not constitute notice) to:

Spansion Inc.

Attention: General Counsel

915 DeGuigne Drive

PO Box 3453, M/S 251

Sunnyvale, California 94088

USA

Telephone: (408) 962-2500

Facsimile: (408) 616-6659

and with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

Attention: Tad Freese

140 Scott Drive

Menlo Park, California 94025

USA

Telephone: (650) 328-4600

Facsimile: (650) 463-2800

If to Fujitsu:

Fujitsu Limited

Akiruno Technology Center

50 Fuchigami

Akiruno, Tokyo 197-0833

Japan

Attention: Yoshihiro Sanjou, General Manager, Personnel Division

 

25



--------------------------------------------------------------------------------

Business Planning and Promotion Group, Electronic Devices

Telephone: (042) 532-1400

Facsimile: (042) 532-2400

with a copy (which shall not constitute notice) to:

Morrison & Foerster, LLP

Attention: Jay Ponazecki

AIG Building, 11F

1-1-3 Marunouchi

Chiyoda-ku, Tokyo 100-0005

Japan

Telephone: (03) 3214-6522

Facsimile: (03) 3214-6512

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section 13.7.

13.8 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear its own costs and expenses, including fees and expenses of legal
counsel and other representatives used or hired in connection with the
transactions described in this Agreement.

13.9 Force Majeure.

13.9.1 Excuse. Neither Party will be liable to the other for failure or delay in
performing its obligations hereunder if such failure or delay is due to
circumstances beyond its reasonable control, including acts of any Governmental
Authority, war, terrorism, insurrection, sabotage, embargo, fire, flood,
earthquake, strike or other labor disturbance, interruption of or delay in
transportation, or unavailability of or interruption or delay in
telecommunications or third party services (“Force Majeure”); provided, however,
that a lack of credit, funds or financing shall not constitute Force Majeure.
This Section 13.9 shall not be interpreted as relieving a Party of an obligation
to pay, but may serve to excuse delay in making a payment when due.

13.9.2 Mitigation. A Party seeking to be excused from performance as the result
of Force Majeure will be excused to the extent such performance is delayed or
prevented by Force Majeure; provided that such Party shall use the utmost
reasonably practicable efforts to complete such performance. Each Party agrees
to resume performance with the utmost dispatch whenever the causes of such
excuse are cured or remedied.

13.9.3 Notice. Should either Party be prevented from or delayed in or become
aware that it is likely to be prevented from or delayed in carrying out its
obligations under this Agreement due to Force Majeure, such Party shall promptly
give to the other Party a written notice setting forth the details of such Force
Majeure.

13.10 Severability. If any provision in this Agreement will be found or be held
to be invalid or unenforceable, then the meaning of said provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save

 

26



--------------------------------------------------------------------------------

such provision, it will be severed from the remainder of this Agreement which
will remain in full force and effect unless the severed provision is essential
and material to the rights or benefits received by any Party. In such event, the
Parties will use their respective Best Efforts to negotiate, in good faith, a
substitute, valid and enforceable provision or agreement which most nearly
effects the Parties’ intent in entering into this Agreement.

13.11 No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors and permitted assigns, and the Parties do not intend to confer third
party beneficiary rights upon any other Person.

13.12 Construction. This Agreement shall be deemed to have been drafted by both
Parties and, in the event of a dispute, neither Party hereto shall be entitled
to claim that any provision should be construed against any other Party by
reason of the fact that it was drafted by one particular Party.

13.13 Execution. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile or electronic copies bearing the facsimile or
electronic signature of a Party shall constitute a valid and binding execution
and delivery of this Agreement by such Party.

[Remainder of this page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

 

SPANSION JAPAN LIMITED:

  FUJITSU LIMITED: By:  

/s/ Kazunori Imaoka

  By:  

/s/ Hiroaki Kurokawa

  Kazunori Imaoka     Hiroaki Kurokawa   President     President